Citation Nr: 1453425	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability to include as secondary to a left knee disability.  

2.  Entitlement to service connection for a neck disability to include as secondary to a left knee disability.  

3.  Entitlement to a rating in excess of 30 percent for left tibia and lateral meniscectomy with degenerative joint disease (left knee disability). 

4.  Entitlement to an effective date prior to December 1, 2010 for additional compensation for a dependent child based upon school attendance.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision and February 2011 administrative decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issue of service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is diagnosed with degenerative joint disease of the right knee, which is aggravated by the Veteran's service connected left knee and right hip disabilities.

2.  At all relevant times, the Veteran's left knee disability is manifested by, at worst, flexion to no less than 85 degrees and extension to - 5 degrees without severe pain motion or weakness; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability, laxity, or looseness of the knee joint requiring use of a brace.

3.  The Veteran's daughter, H. B., began attending college in August 2008.

4.  A claim for H. B.'s school attendance was received in November 2010, which was not within one year of commencement of H. B.'s course of study in August 2008.


CONCLUSION OF LAW

1.  The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  For the entire appeal period, the criteria for an evaluation higher than 30 percent, for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

3.  The criteria for an effective date prior to December 1, 2010 for additional compensation for a dependent child based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.31, 3.102, 3.400, 3.667 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
As the issue of service connection for a right knee disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.  With respect to the earlier effective date claim in a case such as this, the United States Court of Appeals for Veterans Claims has held that VA's duties to notify and assist are not applicable because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- VCAA notice by letter, dated in August 2010.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examination in August 2010, December 2010, January 2011, and May 2013, and a hearing before the undersigned in May 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans (DAV).  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ and the Veteran's representative also asked the Veteran to clarify at which VA treatment occurred or whether any private physicians were involved.  He was asked specifically about what symptoms he noticed and their level of severity before, during, and after service. 

The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating of the left knee.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claims.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis (degenerative joint disease) is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In service, the Veteran was in a severe motor vehicle accident which resulted in a fracture of his left leg near the knee and a fracture in the hip.  The Veteran is service connected for both fractures.  The left knee disability has continued to cause the Veteran pain and limitation of function with several operative procedures over the years, including a total knee replacement in June 2012.  As a result of his left knee symptoms, the Veteran testified that he has placed more weight and stress on the right knee and he states that the left knee will not allow him to bend down properly.  

The service treatment records reflect, as noted, the injuries to the left knee area and the right hip as a result of the auto accident.  There is no mention of any diagnosis or treatment of the right knee.  It was noted in July 1973 that the Veteran had mild chondromalacia of the right knee.  

The Veteran after service suffered a right knee contusion at work in May 1978.  It does not appear this injury caused any chronic residuals.

His employment medical records also reflect that the Veteran slipped at work and reinjured his left knee, but it does not appear that the right knee was injured.  

The first medical record documenting symptoms of the right knee is dated in November 2007 and noted the Veteran had a history of degenerative joint disease of the knees.   

In July 2010, the Veteran's private orthopedic physician noted the veteran had good range of motion and no ligamentous laxity.  The right knee on X-ray also looked pretty good.   

In a VA examination in August 2010, the Veteran complained of only pain in the right knee.  He stated the pain progressively worsened over time and was aggravated by prolonged weight bearing or standing.  The right knee had limited motion but no instability or neurological findings.  X-rays demonstrated mild degenerative joint disease.  In the examiner's opinion, it was less likely than not that the Veteran's service connected disabilities of the left knee or the right hip caused the right knee degenerative joint disease.  The examiner, however, also concluded that the right knee disability was aggravated by the left knee and right hip due to the biomechanics of the way the Veteran walked.  The Veteran reported being told by an orthopedic doctor he had a torn meniscus in the right knee but the examiner found no evidence either in the records or examination that the Veteran had a torn meniscus.  

In a December 2010, the Veteran placed the onset of his right knee pain to February 2009.  He again reported a doctor told him that he had a torn right meniscus.  He reported pain, weakness, and giving way, but no instability.  The Veteran could walk a quarter of a mile and stand 15 minutes.  He could use 1-2 flights of stairs slowly.  The examiner diagnosed osteoarthritis of the right knee but there was no significant meniscus injury or internal derangement.  The examiner stated it was less likely than not the osteoarthritis was due to service or the Veteran's service connected disabilities.  

The Board notes the Veteran also had VA knee examination in January 2011 and May 2013, but the examiners did not offer any opinions regarding the right knee.

The Board notes that the Veteran has reported a torn medical meniscus in the right knee.  That diagnosis is not reflected in the medical records before the Board; the Veteran's orthopedic physician in July 2010 makes no mention of a torn meniscus.  Further, the VA examiners in August and December 2010 both concluded there was no evidence of a torn meniscus.  While a Veteran is competent to testify what a medical professional told him, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that the Veteran currently does not have a right knee meniscus injury and will consider only whether the Veteran's degenerative joint disease should be service connected.   

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a right knee disability are met.  The Veteran has been diagnosed with degenerative joint disease (arthritis) of the right knee.  Thus, there is evidence of a current disability, degenerative joint disease of the right knee.  

The Veteran has been service connected for the residuals of both the left knee injury and right hip injury he suffered in service.  Both VA examiners in August 2010 and December 2010 concluded the service connected disabilities did not cause the Veteran's right knee degenerative joint disease.  The August 2010 examiner, however, did find it more likely than not that the service disabilities aggravated the right knee disability.  The December 2010 examiner did not address this issue.  The August 2010 opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). Thus, the August 2010 opinion is the only probative opinion of record on aggravation.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's right knee degenerative joint disease is aggravated by the Veteran's left knee and right hip disabilities and service connection for right knee degenerative joint disease is granted on a secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Increased Rating Claim for the Left Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's left knee disability is currently rated 30 percent under Diagnostic Code 5262 for left tibia and lateral meniscectomy with degenerative joint disease.  Diagnostic Code 5262 covers impairment of the tibula and fibula.  A marked knee disability warrants a 30 percent rating.  Nonunion with loose motion and requiring a brace warrants a 40 percent rating.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

The Board notes that the Veteran filed his claim for a higher rating in November 2010.  In June 2012, the Veteran underwent a total knee replacement.  Before the operation, the Veteran's left knee disability was rated at 30 percent.  The Veteran received 100 percent for one year as required under Diagnostic Code 5055.  Diagnostic Code 5055 then provides a minimum rating of 30 percent following the one year period of convalescence.  A 60 percent rating may be awarded for chronic residuals consisting of severe painful motion or weakness.  The Veteran's left knee disability following the one year convalescence period has been rated at 30 percent.  The Code also allows the disability to be rated by analogy to Diagnostic Codes 5260, 5261, or 5262.

The Veteran was afforded a VA examination in August 2010.  He complained of pain, giving way, instability, stiffness, weakness, decreased joint motion speed but there was no dislocation or subluxation.  He experienced a locking episode 1-3 times a month.  The examiner noted crepitus, tenderness, and guarding.  His range of motion was from 5 degrees to 85 degrees.  The examiner noted the left knee had worsened since a 2002 VA examination.  

In July 2010, the Veteran's private orthopedic physician recorded left knee pain at 7/10.  The Veteran's left knee flexion was to 90 degrees and he lacked a few (unreported) degrees extension.  There was no ligamentous laxity in the cruciate or collateral ligaments.  The X-ray showed irregular and tricompartmental arthritis in the left knee.  

In a December 2010 VA examination, the Veteran's knees were stable and valgus/varus stresses were normal.  The anterior and cruciate ligaments were normal.  The Veteran had extension beginning at 5 degrees and flexion to 90 degrees.  Pain began at 5 degrees.  There was no change after repetition.  

In January 2011, the Veteran was provided a third VA examination and he complained of pain, giving way, stiffness, weakness, and  decreased joint motion speed but there was no dislocation or subluxation, instability, or incoordination.  He experienced a locking episode 1-3 times a month.  Upon examination, there was crepitus, clicking/snapping, and grinding.  There were no patellar or meniscus abnormalities and there was no instability.  His range of motion was from 5 degrees to 85 degrees.  

For the period before the Veteran received a total knee replacement, the Board finds that a rating higher that 30 percent is not warranted.  There is no evidence the left knee is loose and a brace is needed to meet the criteria for a 40 percent rating under Diagnostic Code 5262.

Furthermore, before the Veteran received his knee replacement, the evidence demonstrates that at worse, the Veteran's flexion of the left knee is to 85 degrees, extension to 5 degrees and no instability.  Flexion to 85 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a compensable rating (10 percent) before March 31, 2009, for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.

Extension limited to 5 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.

Although laxity and loss of motion are separate and distinct disabilities that warrant separate rating, there is no laxity to warrant a separate rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The findings do not show that the Veteran has laxity in the left knee in addition to the rating awarded under Diagnostic Code 5262. 

Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the left knee in either direction or for laxity before the Veteran's knee replacement in June 2012. 

The evidence does reflect that the Veteran has undergone a meniscectomy of the left knee, and thus might be rated for a disability affecting the cartilage of the knee (Diagnostic Codes 5258 & 5259), but Diagnostic Code 5259 (removal if semilunar cartilage) only provides a 10 percent rating.  Symptomatic semilunar cartilage also does not afford a higher rating as the highest rating provided in Diagnostic Code 5258 is 20 percent.  In any event, the Veteran's left lateral meniscectomy has been specifically recognized in the 30 percent rating and thus incorporates symptoms of pain and locking.  To recognize the Veteran's symptoms under an additional award under Diagnostic Codes 5298 and 5259 would be compensating the same symptoms that are covered under the current rating under Diagnostic Code 5262.  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The Veteran does not satisfy the requirements for a higher rating under the other knee diagnostic codes as he does not have ankylosis in his left knee (Diagnostic Code 5256), or genu recurvatum (Diagnostic Code 5263). 

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the left knee disability before June 2012, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a rating higher than 30 percent for the period before the Veteran's total knee replacement.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for left knee disability includes his statements regarding the severity of his left knee disability particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and inguinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

As noted, the Veteran received a total knee replacement for the left knee in June 2012 due to severe degenerative arthritis.  

In February 2013, the Veteran's orthopedic physician stated the Veteran had achieved maximum medical improvement.  He had full extension and flexion to 115 degrees.  There was good valgus/varus stability.  The Veteran rated his pain at 5/10, which was aggravated by prolonged sitting or weight bearing.  He had difficulty going up and down stairs.  There was no effusion.  X-rays demonstrated good alignment.  Citing the AMA Guides to the Evaluation of Permanent Impairment, Fifth Edition, the doctor would rate as a fair result after the knee replacement, the Veteran has 50 percent of the left lower extremity.  

In a VA examination in May 2013, the Veteran felt he has had a slow recovery from the knee replacement as he has had continued pain, swelling, stiffness, and difficulty going down stairs.  On examination, the Veteran's range of motion was 0-110 degrees with pain at 100 degrees.  There was no change after repetition.  All stability tests were normal and there was no evidence or history of subluxation or dislocation.  

The Veteran testified that his weight bearing on the left was not good.  He stated the knees get so bad he cannot walk more than two blocks.  He has also experienced loss of balance and strength.  He states the normal level of pain is 5/5 but with constant activity, it rises to 8-9.  

As noted above, a total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  After the one year convalescence period, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  The minimum rating after a knee replacement is 30 percent.  After a thorough review of the evidence, the Board finds that since the Veteran's knee replacement surgery, the left knee disability does not warrant a rating higher than 30 percent.  His range of motion has actually improved to the point that he now has full extension.  His flexion has also improved.  There is no evidence of laxity or ligament instability.  There is no change after repetition nor is there evidence of loss of strength.  He has reported an intermediate level of pain, 5/10, and his limitation of function in matters such as stair use is unchanged.  He does not need any assistive devices and is able to bear weight upon the joint, although it increases symptoms as it did before the operation.  The Veteran had normal muscle strength for flexion and extension, normal stability, and no history of recurrent patellar subluxation or dislocation.  

The Board considered the Veteran's competent and credible testimony regarding severe left knee pain with increased activities or prolonged use; however, the limitations are similar to his pre-operative status.  The record reveals no evidence of additional limitation of motion due to pain, excess fatigability, weakness, incoordination or change in endurance that approximates the symptomatology contemplated by a rating in excess of 30 percent based on limitation of motion.  Therefore, the Veteran's functional impairment of less movement than normal due to pain and fatigue is already contemplated in the current 30 percent rating.  As such, the Board finds the Veteran does not demonstrate chronic residuals consisting of severe painful motion or weakness in the left knee that would warrant a 60 percent rating.  Accordingly, a rating greater than 30 percent on this basis is not warranted  

While the Veteran is still rated under Diagnostic Code 5262 instead of Diagnostic Code 5055, which covers knee disabilities involving replacements, Diagnostic Code 5055 allows a Veteran with a knee replacement to be rated by analogy under Diagnostic Codes 5260, 5261, and 5262.  The Veteran however, has not demonstrated the criteria for a 40 percent rating, a loose knee requiring a brace, nor do the symptoms demonstrate a disability picture equating to loose knee joint requiring a brace. 

As to an analogous rating under Diagnostic Code 5260, flexion to 110 degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a compensable rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

While the Veteran did experience pain with flexion, the pain does not raise to the level of functional loss equating to flexion limited to 45 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain. 

Extension to 0 degrees in the right knee does not more nearly approximate or equate to extension limited to 10 degrees.  Therefore, a 10 percent rating for limitation of extension under Diagnostic Code 5261 is not warranted.  There is no indication there would be additional functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, and repetitive motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59.

The Veteran did not have episodes of dislocation or subluxation. There was no instability or abnormal movement. In the absence of evidence of slight recurrent subluxation or lateral instability of the knee, the criterion for a separate, 10 percent rating under Diagnostic Code 5257 were not met.

The Veteran does not satisfy the requirements for a higher rating under the other knee diagnostic codes as he does not have ankylosis in his left knee (Diagnostic Code 5256), or genu recurvatum (Diagnostic Code 5263). 

The Board recognizes that the Veteran's private orthopedic physician stated that the Veteran had 50 percent of the left lower extremity, but that finding was based upon the AMA Guide to the Evaluation of Permanent Impairment.  That guide is from the AMA and there is no indication that the Guide even addresses VA regulations and the schedular criteria.  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Accordingly, while the orthopedic physician's findings are important, the Board has relied upon the schedular criteria under the Diagnostic Codes in reaching its decision as discussed above. 

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the left knee disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a rating higher than 30 percent. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 4.7 , 4.21.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion, pain, and locking.  These symptoms are contemplated by the Rating Schedule under Diagnostic Codes 5055, 5257, 5260, 5261, and 5262, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  

In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization nor has he reported marked interference with employment due to knee instability.  The VA examiners have reported that the Veteran's knee disabilities limit his walking or stair use and to this extent, it affected his employment, but the evidence does not reveal lost time or any other aspect of his employment affected by his knee disabilities.  The Veteran reported problems especially when using stairs.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 7055, 7260, 7261, and 7262) adequately provides for ratings based on these symptoms or impairments.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current rating, as well as the ratings for his degenerative joint disease or to refer the case for his right knee instability and left knee disability for an extraschedular rating.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

 During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims, Veteran was employed by the United States Post Office.  The most recent VA examination in June 2013 reflected the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.

Earlier Effective Date for School Attendance

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115 ; 38 C.F.R. § 3.4(b)(2) .

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667(a)(1). Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date. 38 C.F.R. § 3.667(a)(2).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 

Regardless of the statutes and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

The Veteran's daughter, H. B., was born in November 1989.  

Therefore, she turned 18 in November 2007.  In August 2008, she started college full time at Iowa State University.  

A review of the record shows that a rating decision in April 2003 continued the Veteran's left knee disability rating of 30 percent following a period of total disability for convalescence from surgery.  In the letter accompanying that decision, the Veteran was expressly informed that his award included an additional amount for additional dependents, including H. B.  The letter specifically stated that H. B. would be removed from the award when she turned 18 in November 2007.  The letter also instructed the Veteran to "[l]et us know right away if there is any change in the status of your dependents."  The letter also enclosed VA Form 21-8764.

In May 2005, the Veteran sent in a VA Form 21-0538 indicating that H. B. was still a dependent under the age of 18.

In October 2010, the RO issued a rating decision addressing the Veteran's service connected disabilities as well as additional claims for service connection.  In the accompanying letter, the Veteran was informed his award included an additional amount for one dependent, his spouse. 

In November 2010, the Veteran submitted a VA Form 21-674, which is a request for approval of school attendance.  The form indicated H. B. had been a full time student since August 2008 and expected to graduate in May 2012.  The RO issued a letter in February 2011 recognizing H. B. was attending college and awarded the Veteran additional compensation for her effective December 1, 2010.

The Veteran asserts that he should be entitled to additional compensation for H. B. based upon her commencement of studies in August 2008.  He raises two arguments.  First, he asserts that he notified VA in August 2008 or shortly thereafter that his daughter started college.  He testified he sent in the same form in 2008 that he sent in 2010 and he sent in the November 2010 form only because a question arose as to her status.  Second, irrespective of the timing of VA's first notice of H. B. attending college, he should receive additional compensation for her as a dependent from the very beginning of her undergraduate studies.

Turning first to the Veteran's testimony that he notified VA in August 2008, the Veteran stated he mailed the proper form to VA in August 2008 but it was not mailed by registered mail or by some other method that would verify mailing.  The file does not contain a Form 21-674 or letter or any other documentation in August 2008 or received within a year thereafter advising VA that H. B. was attending school.  The earliest applicable form or notification as received by VA is date-stamped in November 2010.  The Board notes that there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005).  Thus, in the absence of additional evidence to the contrary, the Board has no basis to find that the proper forms regarding the status of H. B. was filed in 2008.

As to the Veteran's argument for retroactive compensation, H. B. turned 18 in November 2007.  She began her studies in August 2008.  The Veteran did not file a claim or otherwise notify VA until November 2010, over two years after she began college.  The Veteran had received notice in 2003 that he would receive reduced compensation when H. B. turned 18.  The Board finds that the RO was not obligated to contact the Veteran thereafter to request updated dependency information.  It is the Veteran's responsibility to report the status of his dependents promptly and accurately.  VA was under no legal or statutory duty to investigate the matter further in light of the information not provided by the Veteran himself.  VA does not have a duty to "seek out potential beneficiaries" and notify them that they may be entitled to benefits.  Wells v. Principi, 3 Vet. App. 307, 309 (1992).  Although VA has a duty to assist, that duty is not a one-way street and does not provide for the Veteran to have remained in a passive role.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, there is no fault on the part of the RO in not forwarding the Veteran any requisite claims forms after the 2003 notice.  See 38 C.F.R. § 3.155 ; see also Kessel v. West, 13 Vet. App. 9 (1999).

Evaluating the evidence in light of the criteria noted above, the Board finds that the Veteran does not meet the criteria for retroactive compensation for a dependent child.  Under 38 C.F.R. § 3.667 additional compensation for a child may be paid for school attendance if the claim is filed either within one year of the child's 18th birthday or one year of the date of commencement of the course, but neither of these criteria was met.  Thus, the Veteran's application for an additional allowance for his daughter was not timely filed under the criteria of 38 C.F.R. § 3.667, for any period before November 2010.  H.B.'s status as a school child was effective December 1, 2010, the first month following VA's receipt of the November 2010 claim for approval for school attendance.  

While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992). 

In sum, the Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to December 1, 2010 for additional compensation for a dependent child based upon school attendance, and it must be denied.  As such, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for degenerative joint disease of the right knee is granted.

Entitlement to a rating higher than 30 percent for a left knee disability is denied.

Entitlement to an effective date prior to December 1, 2010 for additional compensation for a dependent child based upon school attendance is denied


REMAND

The Veteran asserts he now has a neck disability related to service.  He has been diagnosed with degenerative joint disease of the cervical spine.  After a VA examination in January 2011, the examiner provided an opinion as to whether the Veteran's neck disability was caused or aggravated by his left knee and right hip disabilities.  The Veteran, however, asserts the disability began in service.  He notes the motor vehicle accident in service that resulted in his left knee and right hip disabilities were pretty serious.  Besides those injuries, the Veteran lost consciousness and thereafter he was in traction for a period of time.  Due to that immobility, he now does not recall experiencing any neck symptoms, but believes the same motor vehicle accident may have caused the neck disability.

The Veteran has thus raised the theory that his current neck disability was directly caused by an incident in service.  The examiner did not address whether the current disability was directly caused  by the Veteran's service generally, or the motor vehicle accident in particular.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA neck examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

The examiner is asked to determine whether the Veteran has a neck disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically discuss the Veteran's in service motor vehicle accident as a mechanism of any neck disability.

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for service connection for a neck disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


